Cooley, J.
This is a bill to protect alleged rights of complainant to a certain building which she occupies with defendant Fournier, who is her husband, as a homestead. The building is upon land owned by a third party, and defendant Chisholm has a mortgage upon it given by the husband for the benefit of one Dekiese. This mortgage, not having been signed by complainant, she claims is void as to her.
It satisfactorily appears that the mortgage was given for moneys advanced by Dekiese from time to time for the very purpose of enabling the husband to build this house, and that it was only by means of these advances that the house was built. Complainant in effect admits this, though she also claims to have put a good deal of money into the house herself. On this subject her evidence is unsatisfactory. We think she has no equity to claim homestead rights as against this mortgage. Some interlocutory orders of the circuit court are complained of, but they were discretionary.
Decree affirmed with costs.
The other Justices concurred.